           Case 1:20-cr-00040-BAH Document 84-1 Filed 09/02/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

  UNITED STATES OF AMERICA                              )
                                                        )
  v.                                                    )       Case No. 2:16-CR-103
                                                        )       JUDGE GREER
  MATTHEW HARRISON MARTLAND                             )


     MOTION FOR NOTICE PURSUANT TO RULE 12(b)(4)(B) OF GOVERNMENT’S
    INTENTION TO USE EVIDENCE ARGUABLY SUBJECT TO SUPPRESSION AND
   EVIDENCE GOVERNMENT INTENDS TO INTRODUCE IN ITS CASE IN CHIEF AT
                                TRIAL

         The defendant, MATTHEW HARRISON MARTLAND, by and through counsel, pursuant

  to Rule 12(b)(4)(B) of the Federal Rules of Criminal Procedure, and moves the Court for entry of

  an Order directing the government to make inquiry and to serve and file specific written notice

  and designations of the following:

         1.      Any and all evidence and information, including all information subject to

  disclosure under Rule 16, in the possession, custody, or control of the government, or the existence

  of which is known, or by the exercise of due diligence could become known to the government,

  which evidence or information the government presently or at any time contemplates or considers

  using in its evidence-in-chief at trial, in order to afford the Defendant and opportunity to move for

  suppression.

         2.      In addition to such other evidence as may be subject to Rule 12(b)(4)(B), notice of

  the following specific evidence or information is requested pursuant to Rule 12(4)(B):

                 a.      Evidence that was obtained through any warrantless search or seizure, or

  that relates to or was derived from any such search or seizure;




                                                   1

Case 2:16-cr-00103-JRG-MCLC Document 87 Filed 10/26/17 Page 1 of 3 PageID #: 402
           Case 1:20-cr-00040-BAH Document 84-1 Filed 09/02/20 Page 2 of 3




                 b.      Evidence that was obtained through the execution of any search or seizure

  warrant, or that relates to or was derived from any such warrantless search or seizure;

                 c.      Evidence that was obtained through any electronic or mechanical

  surveillance or tape/digital recordings, or that relates to or was derived from any such surveillance

  or recordings, irrespective of whether the recordings were made by a party to the conversation who

  consented to the recording;

                 d.      Evidence that was obtained through any use of a beeper or other tracking

  device, or that relates or was derived from any such beeper or tracking device;

                 e.      Evidence that was obtained through any use of a mail cover, or that relates

  to or was derived from any such mail cover;

                 f.      Any evidence relating to the exhibition or display of the Defendant’s

  photograph, likeness, image, or voice recording to anyone, not then employed by a law

  enforcement agency;

                 g.      Any written, recorded, or oral statements of the Defendant; or any other

  written, recorded, or oral statements by others intended to be offered as a statement of the

  Defendant or a vicarious admission, such as a statement purported to be made in support of an

  alleged conspiracy.

         3.      Mr. Martland further requests that any evidence or information that falls within

  Rule 12(b)(4)(B) be specifically identified from among the voluminous items of discovery that

  have been produced pursuant to Rule 16.




                                                   2

Case 2:16-cr-00103-JRG-MCLC Document 87 Filed 10/26/17 Page 2 of 3 PageID #: 403
           Case 1:20-cr-00040-BAH Document 84-1 Filed 09/02/20 Page 3 of 3




           Respectfully submitted this 26th day of October, 2017, by:




                                         _____________________________________
                                         STEPHEN ROSS JOHNSON [BPR #022140]
                                         WADE V. DAVIES [BPR # 016052]
                                         Ritchie, Dillard, Davies & Johnson, P.C.
                                         606 W. Main Street, Suite 300
                                         Knoxville, TN 37902
                                         (865) 637-0661
                                         johnson@rddjlaw.com
                                         Counsel for Matthew Harrison Martland



                                   CERTIFICATE OF SERVICE

          I hereby certify that on October 26, 2017, a copy of the foregoing was filed electronically.
  Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties
  indicated on the electronic receipt. All other parties will be served by regular U.S. mail. Parties
  may access this filing through the Court’s electronic filing system.



                                         ________________________________________
                                         STEPHEN ROSS JOHNSON




                                                    3

Case 2:16-cr-00103-JRG-MCLC Document 87 Filed 10/26/17 Page 3 of 3 PageID #: 404
